Exhibit 99.1 FOR IMMEDIATE RELEASE ZOLTEK RESPONDS TO REQUEST FOR SPECIAL SHAREHOLDERS MEETING ST. LOUIS, MISSOURI March 5, 2013 Zoltek Companies, Inc. (Nasdaq: ZOLT) today reported that it had received a request for a special shareholders meeting from a group of shareholders that filed a Schedule 13D reporting beneficial ownership of an aggregate of approximately 10.1% of the Companys outstanding common stock. The group indicated that it is led by Quinpario Partners, LLC and Jeffry N. Quinn. The group is seeking the special shareholders meeting in order to remove the six current members of the Board of Directors without cause and elect a new slate of five directors. The Company has advised the groups counsel that, based on the Companys preliminary review of the request, it appears that the request is deficient in several material respects, including both as to form and content. The Company further advised the groups counsel that, in view of the deficiencies, the Company does not plan to call the special shareholders meeting requested in the letter. Finally, the Company stated that it will continue its review and respond to the group in greater detail once it has a reasonable opportunity to consider the matters set forth in the letter. Zsolt Rumy, Chairman and CEO of Zoltek, stated, Our Board members own a significant amount of Zolteks stock and, accordingly, our directors financial interests are directly aligned with those of our shareholders at large. We will continue to focus on building long-term shareholder value by leading the commercialization of carbon fibers. Of course, if Mr. Quinns group were to submit a bona fide proposal that adequately compensates our shareholders for the value of our technology, industry-leading capacity and future growth potential, our Board would be pleased to consider it. Mr. Rumy added, We want to assure our shareholders, customers and employees that it continues to be business as usual for Zoltek. For further information contact: Zsolt Rumy, Chairman and CEO 3101 McKelvey Road St. Louis, MO 63044 (314) 291-5110 This press release contains certain statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words expect, believe, goal, plan, intend, estimate, and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1) our financial prospects; (2) our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3) our current and expected future revenue. This press release also contains statements that are based on the current expectations of our company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers, including our principal customer Vestas Wind Systems; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis; (4) successfully add new planned capacity for the production of carbon fiber, prepregs and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; (14) establish and grow prepreg capacity; (15) speed development of low-cost carbon fiber sheet molding compounds for the automotive industry pursuant to our global collaborative partnership with Magna Exteriors and Interiors; (16) resolve possible disputes with a group of shareholders that filed a Schedule 13D reporting beneficial ownership of an aggregate of approximately 10.1% of our outstanding common stock, including the groups request for a special shareholders meeting to remove the current Board of Directors and elect new directors; and (17) manage the risks identified under "Risk Factors" in our filings with the SEC. Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements.
